The information in this preliminary pricing supplement is not complete and may be changed. This preliminary pricing supplement is not an offer to sell nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Registration Statement No. 333-196387 Filed Pursuant to Rule 424(b)(2) Subject to Completion, dated December 31, 2014 Pricing Supplement to the Prospectus dated June 27, 2014, the Prospectus Supplement dated June 27, 2014 and the Product Supplement dated June 30, 2014 US$● Senior Medium-Term Notes, SeriesC Buffered Bullish Enhanced Return Notes due January 31, 2017 Linked to the Russell 2000® Index · The notes are designed for investors who seek a 150% leveraged positive return based on any appreciation in the level of the Russell 2000® Index (the “Underlying Asset”).Investors should be willing to accept a payment at maturity that is capped at the Maximum Redemption Amount (as defined below), be willing to forgo periodic interest, and be willing to lose 1.1111% of their principal amount for each 1% that the level of the Underlying Asset decreases by more than 10% from its level on the pricing date. · An investor in the notes may lose up to 100% of their principal amount at maturity. · The maximum return at maturity will be equal to the product of the Upside Leverage Factor of 150% and the Cap of 17.25%. Accordingly, the Maximum Redemption Amount will be $1,258.75 for each $1,000 in principal amount (a 25.875% return). · Any payment at maturity is subject to the credit risk of Bank of Montreal. · The notes will not be listed on any securities exchange. · The notes will be issued in minimum denominations of $1,000 and integral multiples of $1,000. · The offering is expected to price on or about January 27, 2015, and the notes are expected to settle through the facilities of The Depository Trust Company on or about January 30, 2015. · The notes are scheduled to mature on January 31, 2017. · The CUSIP number of the notes is 06366RZC2. · Our subsidiary, BMO Capital Markets Corp. (“BMOCM”), is the agent for this offering.See “Supplemental Plan of Distribution (Conflicts of Interest)” below. Investing in the notes involves risks, including those described in the “Selected Risk Considerations” section beginning on page P-4 of this pricing supplement, the “Additional Risk Factors Relating to the Notes” section beginning on page PS-5 of the product supplement, and the “Risk Factors” section beginning on pageS-1 of the prospectus supplement and on page7 of the prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these notes or passed upon the accuracy of this pricing supplement, the product supplement, the prospectus supplement or the prospectus.Any representation to the contrary is a criminal offense. The notes will be our unsecured obligations and will not be savings accounts or deposits that are insured by the United States Federal Deposit Insurance Corporation, the Bank Insurance Fund, the Canada Deposit Insurance Corporation or any other governmental agency or instrumentality or other entity. On the date of this preliminary pricing supplement, based on the terms set forth above, the estimated initial value of the notes is $980.10 per $1,000 in principal amount. The estimated initial value of the notes on the pricing date may differ from this value but will not be less than $970.00 per $1,000 in principal amount. However, as discussed in more detail in this pricing supplement, the actual value of the notes at any time will reflect many factors and cannot be predicted with accuracy. Price to Public Agent’s Commission Proceeds to Bank of Montreal Per Note US$1,000 US$0 US$1,000 Total US$● US$0 US$● BMO CAPITAL MARKETS Key Terms of the Notes: Underlying Asset: Russell 2000® Index (Bloomberg symbol: RTY).See the section below entitled “The Underlying Asset” for additional information about the Underlying Asset. Payment at Maturity: (i) If the Percentage Change is greater than or equal to the Cap, the payment at maturity for each $1,000 in principal amount of the notes will equal the Maximum Redemption Amount.(ii) If the Percentage Change is positive but is less than the Cap, then the amount that the investors will receive at maturity for each $1,000 in principal amount of the notes will equal:Principal Amount + (Principal Amount x Percentage Change x Upside Leverage Factor)(iii) If the Percentage Change is between 0% and -10% inclusive, then the payment at maturity will equal the principal amount of the notes.(iv) If the Percentage Change is less than -10%, then the payment at maturity will be calculated as follows:Principal Amount + [Principal Amount x (Percentage Change + Buffer Percentage) x Downside Leverage Factor]Accordingly, if the Percentage Change is less than -10%, you will lose 1.1111% of the principal amount of your notes for each 1% that the Final Level is less than the Buffer Level. Upside Leverage Factor: 150% Downside Leverage Factor: 111.11% Cap: 17.25% Maximum Redemption Amount: The payment at maturity will not exceed the Maximum Redemption Amount of $1,258.75 per $1,000 in principal amount of the notes. Initial Level: The closing level of the Underlying Asset on the pricing date. Final Level: The closing level of the Underlying Asset on the valuation date. Buffer Level: 90% of the Initial Level. Buffer Percentage: 10%.Accordingly, you will receive the principal amount of your notes at maturity only if the level of the Underlying Asset does not decrease by more than 10%.If the Final Level is less than the Buffer Level, you will receive less than the principal amount of your notes at maturity, and you could lose up to 100% of the principal amount of your notes. Percentage Change: Final Level – Initial Level, expressed as a percentage.
